
	
		II
		110th CONGRESS
		1st Session
		S. 1524
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Brown (for himself,
			 Ms. Stabenow, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To waive time limitations specified by law in order to
		  allow the Medal of Honor to be awarded to Gary Lee McKiddy, of Miamisburg,
		  Ohio, for acts of valor while a helicopter crew chief and door gunner with the
		  1st Cavalry Division during the Vietnam War.
	
	
		1.Authority to award Medal of
			 Honor to Gary Lee McKiddy for valor during the Vietnam War
			(a)Waiver of time
			 limitationsNotwithstanding the time limitations in section
			 3744(b) of title 10, United States Code, or any other time limitation, the
			 President is authorized and requested to award the Medal of Honor under section
			 3741 of such title to Gary Lee McKiddy, of Miamisburg, Ohio, for the acts of
			 valor referred to in subsection (b).
			(b)Action
			 describedThe acts of valor referred to in subsection (a) are the
			 conspicuous acts of gallantry and intrepidity at the risk of his life and
			 beyond the call of duty of Gary Lee McKiddy, between October 25, 1969, and May
			 6, 1970, and particularly on May 6, 1970, the day he died during a combat
			 operation in Cambodia while serving as a Specialist Four in the 1st Cavalry
			 Division of the United States Army.
			(c)Posthumous
			 awardThe Medal of Honor may be awarded under this section
			 posthumously as provided in section 3752 of title 10, United States
			 Code.
			
